Citation Nr: 0300790	
Decision Date: 01/14/03    Archive Date: 01/28/03

DOCKET NO.  97-04 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

Entitlement to service connection for left ear hearing 
loss.

(The issue of entitlement to service connection for 
bilateral otitis will be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from October 1975 to 
August 1995.  He had periods of reserve duty prior to his 
active service.

This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in June 
1996 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Phoenix, Arizona.  Among other things, the 
RO decision denied service connection for bilateral otitis 
and left ear hearing loss.

The Board is undertaking additional development on the 
issue of entitlement to service connection for bilateral 
otitis pursuant to authority granted by 67 Fed. Reg. 
3,009, 3,104 (Jan. 23, 2002) (codified at 38 C.F.R. 
§ 19.9(a)(2) (2002)).  When it is completed, the Board 
will provide notice of the development as required by Rule 
of Practice 903.  (67 Fed. Reg. 3,009, 3,105 (Jan. 23, 
2002) (codified at 38 C.F.R. § 20.903 (2002)).  After 
giving the notice and reviewing your response to the 
notice, the Board will prepare a separate decision 
addressing this issue.


FINDING OF FACT

In the left ear, the veteran does not have an auditory 
threshold of 40 decibels or greater in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 hertz; does not 
have an auditory threshold for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 hertz of 26 
decibels or greater; and did not achieve a speech 
recognition score of less than 94 percent using the 
Maryland CNC Test.


CONCLUSION OF LAW

Left ear hearing loss was not incurred or aggravated in 
active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.385 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (the VCAA), Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. §§ 5102, 
5103, 5103A, 5107) (West Supp. 2002)).  VA has recently 
issued final regulations to implement these statutory 
changes.  See 66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2002)).

These new provisions redefine the obligations of VA with 
respect to the duty to assist and include an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This 
change in law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In this 
case, the Board finds that VA's duties to the veteran 
under the VCAA have been fulfilled.

First, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and 
complete a claim.  38 U.S.C. §§ 5102 and 5103.  The Board 
concludes the discussions in the June 1996 rating 
decision, the September 1996 statement of the case, the 
March 1997 RO hearing, the May 1998 and June 2002 
supplemental statements of the case, and letters sent to 
the veteran by the RO adequately informed him of the 
information and evidence needed to substantiate his claim 
and complied with VA's notification requirements.  At the 
March 1997 RO hearing, the hearing officer informed the 
veteran of the minimum current hearing loss criteria for 
consideration of hearing loss as a disability for VA 
purposes; the veteran indicated that he had not understood 
this aspect of the law prior to the hearing.  Subsequent 
correspondence from the RO to the veteran reiterated the 
minimum criteria as outlined in 38 C.F.R. § 3.385, making 
clear that this minimum level of disability must be shown 
by audiological examination.  In addition, the RO 
contacted the veteran by letter in March 2002 and asked 
him to identify all medical providers who treated him for 
the claimed disability and informed him that VA would 
assist in obtaining the relevant records.  A supplemental 
statement of the case issued in June 2002 included the law 
implementing VCAA's duty to notify and assist provisions.  
The veteran was notified and aware of the evidence needed 
to substantiate his claim and the avenues through which he 
might obtain such evidence.  The RO generally kept the 
veteran apprised of what he must show to prevail in his 
claim, what information and evidence he is responsible 
for, and what evidence VA must secure.  Therefore, there 
is no further duty to notify.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).
 
Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claims.  38 U.S.C. 
§ 5103A.  The RO has obtained the veteran's service 
medical records.  In addition, the RO has obtained the 
medical records identified by the veteran.  The RO 
contacted the veteran in a March 2002 letter and asked him 
to identify all additional medical providers who treated 
him for the claimed disability.  The veteran did not reply 
to this letter.
 
In addition, the RO scheduled two VA examinations for the 
veteran and thus obtained  medical evaluations on the 
determinative fact in this case - whether the veteran has 
a level of left ear hearing impairment at least meeting 
the minimum requirements to be considered a disability for 
VA benefits purposes.  The Board concludes that the 
medical evaluations obtained by the RO, in conjunction 
with the other information of record, provide sufficient 
competent medical evidence to decide the claim.

For the reasons stated above, the Board has found that 
VA's duties under the VCAA have been fulfilled regarding 
the veteran's claim.  Further, the RO considered all of 
the relevant evidence of record and all of the applicable 
law and regulations when it adjudicated the claim below, 
and the Board will do the same.  As such, there has been 
no prejudice to the veteran that would warrant a remand, 
and the veteran's procedural rights have not been 
abridged.  Bernard v. Brown, 4 Vet. App. 384 (1993).

Background

At the veteran's October 1975 service entrance 
examination, left ear pure tone thresholds were measured 
at 5 decibels for 500 hertz, 5 decibels at 1000 hertz, 5 
decibels at 2000 hertz, and 5 decibels at 4000 hertz.

Service medical records show an increase in left ear pure 
tone thresholds during service.  At the veteran's March 
1993 periodic audiological examination, left ear pure tone 
thresholds were measured at 5 decibels for 500 hertz, 0 
decibels for 1000 hertz, 15 decibels at 2000 hertz, and 20 
decibels at 4000 hertz.  At 6000 hertz, the threshold was 
80 decibels.  In February 1994, the veteran was diagnosed 
as exhibiting a steeply dropping severe sensorineural loss 
at 6000 and 8000 hertz in the left ear.  The 6000 and 8000 
hertz measurements are not part of the criteria for 
determining whether the veteran's hearing loss constitutes 
a disability for VA purposes.  See 38 C.F.R. § 3.385, as 
set forth in the Law and Regulations section of this 
decision.

At an October 1996 VA audiological examination, left ear 
pure tone thresholds were measured at 10 decibels at 500 
hertz, 10 decibels at 1000 hertz, 10 decibels at 2000 
hertz, 15 decibels at 3000 hertz, and 25 decibels at 4000 
hertz.  The thresholds were 80 decibels at 6000 and 8000 
hertz.  The speech recognition score was 96 percent for 
the left ear.

At his March 1997 RO hearing, the veteran expressed his 
belief that his hearing loss began during service.  He 
said he had no hearing loss prior to service.  He 
contended that his military duties working in and around 
aircraft and with missiles damaged his hearing.

During a March 2002 VA audiological examination, pure tone 
thresholds were 15 decibels at 5000 hertz, 15 decibels at 
1000 hertz, 20 decibels at 2000 hertz, 20 decibels at 3000 
hertz, and 25 decibels at 4000 hertz.  The CNC speech 
recognition score was 100 percent for the left ear. 

Law and Regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury 
or disease in the line of duty.  38 U.S.C.A. §§ 1110. 
1131; 38 C.F.R. §§ 3.303, 3.304, 3.306.  Service 
connection will be presumed for certain chronic diseases, 
including sensorineural hearing loss, if manifest to a 
compensable degree within the year after service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).

Impaired hearing will be considered to be a disability 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, or 4000 hertz is 40 decibels or greater; 
or when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 hertz are 26 
decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385.

A claim of service connection for a disability must be 
accompanied by medical evidence which establishes that the 
claimant currently has the claimed disability. Absent 
proof of a present disability there can be no valid claim.  
See, e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) 
(38 U.S.C.A. § 1110 requires current symptomatology at the 
time the claim is filed in order for a veteran to be 
entitled to compensation); Degmetich v. Brown, 104 F.3d 
1328, 1332 (Fed. Cir. 1997) (38 U.S.C. § 1131 requires the 
existence of a present disability for VA compensation 
purposes).  See also, Sanchez-Benitez v. West, 13 Vet. 
App. 282 (1999) (there is no basis for a grant of service 
connection for a disability absent medical evidence that 
the veteran presently has a chronic disability which had 
its onset or is otherwise related to service).  See also, 
Hickson v. West, 12 Vet. App. 247 (1999).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C. § 5107 
(West Supp. 2002).  A veteran is entitled to the benefit 
of the doubt when there is an approximate balance of 
positive and negative evidence.  See also, 38 C.F.R. § 
3.102 (2002).  When a veteran seeks benefits and the 
evidence is in relative equipoise, the veteran prevails.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The 
preponderance of the evidence must be against the claim 
for benefits to be denied.  See Alemany v. Brown, 9 Vet. 
App. 518 (1996).  

Analysis

In the present case, the determinative fact is that the 
veteran's current level of left ear hearing impairment, as 
measured at two post-service VA audiological examinations, 
the most recent in March 2002, does not meet the criteria 
to constitute a disability for purposes of VA disability 
benefits.  Specifically, the audiological examination 
results show that for the left ear the veteran does not 
have an auditory threshold of 40 decibels or greater in 
any of the frequencies 500, 1000, 2000, 3000, or 4000 
hertz; does not have an auditory threshold for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 
hertz of 26 decibels or greater; and that he did not 
achieve a speech recognition score of less than 94 percent 
using the Maryland CNC Test.  In light of these findings, 
the Board must deny service connection for left ear 
hearing loss, for the reason that current impaired hearing 
not meeting these thresholds is not considered to be a 
disability for VA benefits purposes.  See 38 C.F.R. 
§ 3.385; Degmetich v. Brown, 104 F.3d at 1332.

The Board acknowledges that the veteran has been diagnosed 
as having hearing loss in the left ear.  However, such 
hearing loss was shown only in the higher frequencies and 
the Board is constrained by VA regulation to find that his 
current level of left ear hearing impairment does not 
constitute a disability.  That is, the post-service VA 
audiological examinations failed to show hearing loss as 
defined by the applicable VA regulation.  (Emphasis 
added.)  Should the veteran at some point in time have a 
left ear hearing impairment meeting the criteria for 38 
C.F.R. § 3.385, he may wish to reopen the claim for 
service connection for left ear hearing loss.

As the preponderance of the evidence is against the claim 
for service connection for left ear hearing loss, the 
benefit of the doubt doctrine is not for application in 
the instant case.  See generally Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 
(Fed. Cir. 2001).


ORDER

Entitlement to service connection for left ear hearing 
loss is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

